Citation Nr: 1626692	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-45 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an increased rating for bilateral hearing loss in excess of zero percent prior to April 16, 2009, and 10 percent from April 16, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty form August 1966 to May 1969, September 1988 to November 1991, and November 2002 to May 2003 with additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2006, September 2008, and October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2009, the RO increased the rating assigned to service-connected bilateral hearing loss to 10 percent, effective April 16, 2009.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In April 2009 and December 2010, the Veteran testified at hearings before Decision Review Officers.  In May 2014, he presented sworn testimony during a personal hearing in Detroit, which was chaired by the undersigned.  Transcripts of the hearings have been associated with the Veteran's VA claims file.

In a July 2014 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a July 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.
FINDINGS OF FACT

1.  A bilateral knee disability did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

2.  Hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

3.  Prior to April 16, 2009, bilateral hearing loss was shown to have been productive of no more than a Level II hearing impairment in the right ear and Level IV in the left ear; warranting a noncompensable (zero percent) rating under the pertinent diagnostic code.

4.  From April 16, 2009, bilateral hearing loss was shown to be productive of no more than a Level IV hearing impairment in the right ear and Level V in the left ear; warranting a 10 percent rating under the pertinent diagnostic code.

5.  The Veteran's service-connected bilateral hearing loss does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).

2.  Hypertension is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

3.  Prior to April 16, 2009, the criteria for a compensable disability rating for service-connected bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  From April 16, 2009, the criteria for a disability rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the service connection claims, letters dated July 2008, August 2008, and October 2009 complied with VA's duty to notify the Veteran.  In particular, the letters apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the increased rating claim, a pre-decisional notice letter dated in July 2006 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman, supra.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist as to the claims on appeal, the RO obtained the Veteran's complete service treatment records (STRs), service personnel records, and VA and private treatment records in furtherance of his claims.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

The Veteran was afforded a VA medical opinion in June 2015 as to the bilateral knee disability and hypertension claims.  Also, a VA audiology examination was obtained in September 2014 with respect to the increased rating claim.  As indicated in the discussion below, the examination report and medical opinion indicate that the VA examiners thoroughly reviewed the Veteran's past medical history, documented his complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the June 2015 VA medical opinion and September 2014 VA audiological examination are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Service connection claims

In order to prevail on the issue of service connection for any particular disability, there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to receive VA benefits, a payee must be a "veteran," defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

a. Bilateral knee disability

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In this matter, the Veteran asserts he has a current bilateral knee disability that was incurred during his active military service.  Specifically, he contends that he injured his right knee during his active duty in July 1998, which caused or contributed to his current bilateral knee disability.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As described above, the Veteran served on active duty from August 1966 to May 1969, September 1988 to November 1991, and from November 2002 to May 2003.  He had additional period of service in the U.S. Army Reserves including in July 1998.  Service treatment records show that the Veteran suffered a twisted right knee in June 1994.  He subsequently twisted his right knee again in July 1998 and was diagnosed with a right knee sprain.  He was placed on a physical profile for his right knee disability.  Notably, the Veteran's subsequent active duty treatment records (November 2002 to May 2003) do not document any on-going complaints of right or left knee pain.

VA treatment records dated in June 2009 document a diagnosis of osteoarthritis of the bilateral knees, confirmed by x-ray.  An on-going diagnosis of degenerative joint disease (DJD) of the bilateral knees was noted in October 2009.

The Veteran was afforded a VA examination in November 2009 at which time the examiner confirmed a diagnosis of degenerative arthritis of the bilateral knees.  With respect to the question of nexus, the examiner stated, "it is my opinion, it is not at least as likely his bilateral knee condition is related to service."  The examiner explained, "[i]n rendering my opinion, I have reviewed the claims folder and there is no record of any knee injury or any treatment in the service.  His knee condition is due to age."

As the November 2009 VA examiner clearly failed to note the in-service documentation of right knee injury, a VA addendum opinion was obtained in July 2010.  At that time, the examiner indicated, "I have now reviewed the records which I most likely did not have at the time of my examination in November 2009."  The examiner continued, "[i]t is my opinion that the Veteran's current right knee condition is not at likely as not related to and/or a natural progression of his right knee sprain noted in the service."  The examiner explained, "[s]prain is a ligamentous injury of any joint and a self-limiting condition.  The current finding in both knees of this Veteran is degenerative arthritis, which is a cartilaginous involvement."  The examiner further opined, "[i]t is also my opinion that his left knee condition is not at least as likely as not related to or caused by his right knee condition.  The left knee condition is an independent development due to the Veteran's age."

At the May 2014 hearing, the Veteran asserted that he suffered from a right knee injury during his military service, the symptoms of which have continued to the present day.

In a May 2014 statement, a fellow serviceman, Mr. M.G., indicated that he served with the Veteran and was aware of his knee injury while on active duty.  He indicated that he was aware the Veteran was placed on permanent profile as a result of his knee injury.

Pursuant to the July 2014 Board Remand, the Veteran was afforded a VA medical opinion as to his bilateral knee claim.  The August 2014 VA examiner reviewed the Veteran's claims file and determined that the Veteran's diagnosed DJD of the right knee is less likely than not related to his in-service injury.  The examiner opined, "[t]he evidence was reviewed and in my opinion the Veteran's current right knee condition is less than not likely than not related to as a result of a right knee injury in July 1998."  The examiner continued, "[r]ationale is that the degenerative findings in the right knee are consistent with the degenerative changes in the non-injured extremity, indicating the etiology of the current knee condition is not the injury to the right leg while in service."  The examiner concluded, "[t]he etiology is more likely predisposed degenerative changes and not related to military service or injury."  Critically, the examiner failed to address the etiology of the Veteran's left knee disability.

A VA addendum opinion was obtained in June 2015.  The examiner concluded, "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner provided the following rationale:  "[n]o documented evidence of left knee condition in the STR.  As per the review of the service medical records, Veteran's history/physical examination and civilian records - bilateral knee condition is the degenerative arthritis related to age."

Due to the limited rationale rendered by the June 2015 VA examiner, another VA medical opinion was obtained later in June 2015.  With respect to the question of nexus, the June 2015 VA examiner concluded, "[i]t is my medical opinion, in agreeance with the examiner, that the Veteran's claimed bilateral knee disorder, currently diagnosed with bilateral DJD of the knees, was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed in-service injury, event, or illness, to include as a result of a right knee injury in July 1998."  The examiner reviewed the evidence of record and provided the following rationale:

In summary, no evidence of pre-existing knee disorder.  Injury to right knee on ACDUTRA, diagnosed as probable right knee sprain, treated conservatively, without evidence of on-going right knee disorder during remaining Army Reserve military service.  Veteran's lay statements and buddy statements are noted, continuation of right knee symptoms not supported by STRs.  X-ray evidence of bilateral DJD of the knees in June 2009.  Evaluation by VA Orthopedics dated 10/9/2009 with history of several months' knee pain, diagnosis of bilateral knee pain secondary to DJD of the knee, right greater than left, treated with anesthetic and steroid injection.  Currently diagnosed with bilateral DJD of the knees based upon C&P Examination dated 8/29/2014.  Negative opinions for direct service connection of knee disorder, with etiology of bilateral knee condition of DJD 'predisposed degenerative changes,' not related to military service or injury.

See the VA medical opinion dated June 2015.

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the June 2015 VA examination reports.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the June 2015 VA medical opinions stand unchallenged as competent medical evidence on the crucial question of nexus.

The Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed bilateral knee disability and the Veteran's active duty service outweighs any evidence of record that is suggestive of nexus.  In particular, the June 2015 VA examiners' opinions were thorough, well-explained, and based on review of the Veteran's medical history.  The Board therefore places significant weight on the findings of the June 2015 VA examiners.  See Nieves-Rodriguez, supra; see also Bloom, supra.

Based on a review of the evidence, the Board finds that service connection for a bilateral knee disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington, 21 Vet. App. at 195 (holding that, "[a]s a layperson, an appellant is considered competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno, supra.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has a chronic bilateral knee disability related to his in-service knee injury has some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with a chronic bilateral knee disability, including osteoarthritis, during his military service or for years thereafter.  See 38 C.F.R. § 3.307(c); Traut, supra.  The Board further observes that the contentions of the Veteran regarding chronic bilateral knee symptomatology dating from service are less probative than the findings of the June 2015 VA examiners who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.  For the reasons noted above, these opinions are entitled to significant probative weight, and more weight than the lay assertions.  The opinions are also entitled to more weight because they are based on a clearly explained rationale that the condition of each knee is equivalent and manifested by degenerative changes consistent with age.  Therefore, entitlement to service connection for a bilateral knee disability is not warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b. Hypertension

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

Here, the Veteran has asserted entitlement to service connection for hypertension, which he contends is due to or aggravated by his service-connected diabetes mellitus, type II.  Notably, the Veteran has maintained this theory of entitlement from the date of claim.  See the Veteran's claim dated September 2007; the VA Form 9 dated October 2009; and the Board hearing transcript dated May 2014.  The Board will thus address his claim for service connection for hypertension claim on a secondary basis.

Initially, the Board recognizes that the Veteran's diabetes mellitus, type II, is service-connected.  See the rating decision dated December 1992.

The Veteran's STRs are absent any documentation of a hypertension diagnosis.  Post-service treatment records dated in August 2007 show a diagnosis of hypertension.  VA treatment records dated in September 2009 indicate a continuing diagnosis of essential hypertension.

In August 2014, a VA examiner determined that the Veteran's hypertension "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner explained that this conclusion was based upon "[d]uration of the Veteran's diabetes, onset of the complication in relation to the onset of diabetes, no evidence of proteinuria/microalbuminuria on urine lab testing."

Another VA medical opinion was obtained in June 2015, at which time the examiner stated that the claimed hypertension "was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner offered the following rationale to support her conclusion, "[a]s per the review of the VA treatment records."

Due to the scant rationale provided by the June 2015 VA examiner, another VA medical opinion was obtained later in June 2015.  With respect to the etiology of the Veteran's hypertension, the examiner concluded, "[i]t is my medical opinion that the Veteran's claimed hypertension . . . is less likely than not (less than 50 percent probability) proximately due to or the result of or aggravated by the Veteran's service-connected condition of diabetes mellitus, type II."  The examiner reviewed the evidence of record and explained, 

In summary, no pre-existing hypertension.  No hypertension while in service.  Hypertension and diabetes mellitus type II diagnosed and treated at the same primary care visit in August 2007.  Veteran's hypertension is stable, controlled with medication without complication.  Veteran's diabetes does not have complication of chronic renal disease.  No permanent worsening, no basis of aggravation of Veteran's hypertension by SC diabetes.  While literature shows a strong association of diabetes mellitus type II and hypertension, with insulin resistance with hypertension alone, diabetes mellitus type II does not cause hypertension, they share common risk factors.

See the VA medical opinion dated June 2005.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Crucially, the first June 2015 VA examiner provided essentially no rationale to support the conclusion rendered.  See Nieves-Rodriguez, supra; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As such, her conclusion is of little probative value.

In contrast, the findings of the later June 2015 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the second June 2015 VA medical opinion complied with the instructions of the prior Board remand and was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board therefore places significant weight on the findings of the second June 2015 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed hypertension and the Veteran's service-connected diabetes mellitus outweighs the medical evidence suggestive of a nexus.

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the second June 2015 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his hypertension claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the second June 2015 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  The Board recognizes that the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Crucially, there is no evidence to suggest that the Veteran is competent to provide medical conclusions as to whether a disability is due to his service-connected disability where, as here, the issue concerns a complex medical question.  See Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  The Board further observes that the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the second June 2015 VA examiner who specifically considered the Veteran's assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, asserted as secondary to the service-connected diabetes mellitus.  38 U.S.C.A §5107 (West 2014).

III.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable evaluation prior to April 16, 2009 and a 10 percent evaluation from April 16, 2009.  As will be detailed below, the Board finds that the currently established staged rating should not be disturbed.

In the case of Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2015); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

Table VII is subject to 38 C.F.R. § 3.383 (2015).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2015).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a disability rating for his service-connected bilateral hearing loss in excess of zero percent prior to April 16, 2009, and 10 percent from April 16, 2009.  As explained in the law and regulations section above, the resolution of this issue involves determining the levels of hearing acuity.

VA treatment records dated in February 2005 document the Veteran's report that his hearing loss has been getting worse over the past few months.  VA treatment records dated in April 2005 confirmed the Veteran's use of hearing aids.

The Veteran was afforded a VA examination in August 2006 at which time the audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
40
30
30
36
LEFT
50
50
40
60
50

Average pure tone threshold was 36 decibels in the right ear with speech recognition ability of 88 percent, and average pure tone threshold was 50 decibels in the left ear with speech recognition ability of 80 percent.

Applying the results of the Veteran's August 2006 VA audiogram reveals no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for bilateral hearing loss based on the August 2006 VA examination.

The Veteran was afforded another VA examination in July 2009 at which time the audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
45
50
49
LEFT
55
60
55
75
61

Average pure tone threshold was 49 decibels in the right ear with speech recognition ability of 72 percent, and average pure tone threshold was 61 decibels in the left ear with speech recognition ability of 72 percent.

With respect to the functional impact of the Veteran's bilateral hearing loss, the July 2009 VA examiner noted that the Veteran experiences "[d]ifficulty in all situations."

Applying the results of the Veteran's July 2009 VA audiogram reveals no worse than Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a 10 disability rating is warranted for bilateral hearing loss based on the July 2009 VA examination.

Consistent with the findings of the July 2009 VA examination, the evaluation assigned to the Veteran's service-connected bilateral hearing loss was increased to 10 percent, effective April 16, 2009.

At the May 2014 Board hearing, the Veteran testified that his children complain his hearing loss has worsened.  See the May 2014 Board hearing transcript, pg. 12.  They often tell the Veteran to turn down the television.  Id.


As indicated above, the Veteran was more recently afforded a VA audiological examination in September 2014.  The examination report detailed the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
35
40
41
LEFT
50
50
60
70
58

Average pure tone threshold was 41 decibels in the right ear with speech recognition ability of 92 percent, and average pure tone threshold was 58 decibels in the left ear, also with speech recognition ability of 72 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, including ability to work, the Veteran responded that he experiences difficulty hearing the television.  See, e.g., the VA examination report dated September 2014.

Thus, applying the results of the Veteran's September 2014 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level V hearing acuity in the left ear under 38 C.F.R. § 4.85.  Pursuant to Table VII, a noncompensable disability rating is therefore warranted for bilateral hearing loss based on the September 2014 VA examination.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than a noncompensable disability rating prior to April 16, 2009 and a 10 percent disability rating from April 16, 2009.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's bilateral hearing loss is manifested by loss of hearing acuity and complaints of difficulty hearing the television.  The rating criteria are based on loss of hearing acuity and word recognition.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's hearing loss disability.  Referral for consideration of extraschedular rating is, therefore, not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that his bilateral hearing loss precludes his employment.  As noted above, there is no indication that the Veteran is unable to maintain employment as a result of his service-connected bilateral hearing loss.   Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

For reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his bilateral hearing loss prior to April 16, 2009 and a rating in excess of 10 percent from April 16, 2009.  The claim is therefore denied.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable disability rating for bilateral hearing loss prior to April 16, 2009, is denied.




Entitlement to disability rating in excess of 10 percent for bilateral hearing loss from April 16, 2009, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


